                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

DOMONIC ASHFORD, #111722                                                                  PLAINTIFF

VERSUS                                                 CIVIL ACTION NO. 3:19-cv-317-HTW-LRA

BILLIE SOLLIE                                                                           DEFENDANT

     MEMORANDUM OPINION AND ORDER OF DISMISSAL WITHOUT PREJUDICE

          This matter is before the Court sua sponte. Plaintiff Domonic Ashford filed this

§ 1983 civil action on May 6, 2019.           Compl. [1].   Plaintiff is an inmate incarcerated by the

Mississippi Department of Corrections and is presently incarcerated at the Central Mississippi

Correctional Facility, Pearl, Mississippi.      Pl.’s Change of Address [4]. The Defendant is Billie

Sollie.      Compl. [1] at 1. After consideration of the record and relevant legal authority, and for

the reasons discussed below, the Court finds that this civil action should be dismissed without

prejudice for Plaintiff’s failure to comply with the Orders of the Court.

                                         I.    BACKGROUND

          The Court entered an Order [7] on May 31, 2019, directing Plaintiff to file a written response

providing information concerning the claims in his Complaint [1]. Plaintiff was directed to file his

written response to that Order [7] on or before June 24, 2019. Order [7] at 2. That Order [7] was

mailed to Plaintiff at his last known address. Even though Plaintiff was warned that failure to comply

with the Order or failure to provide the Court with a change of address could result in the dismissal of

the instant civil action, Plaintiff failed to comply with the Order [7] or contact the Court concerning

this case.

          Because Plaintiff did not comply with the Order [7], the Court then entered an Order [8] to

Show Cause on July 9, 2019. The Order [8] to Show Cause directed Plaintiff to file on or before July

31, 2019, a written response providing information concerning the claims in his Complaint [1]. Even
though Plaintiff was warned again in that Order [8] that failure to comply or failure to notify this Court

of a change of address could result in the dismissal of the instant civil action, he has not complied.

          The Court on August 15, 2019, provided Plaintiff a final opportunity to comply with the

previous Orders [7, 8]. See Order [9]. That Second and Final Order to Show Cause [9] directed

Plaintiff to file a response on or before September 13, 2019, and provide the information needed by

the Court to screen Plaintiff’s Complaint [1]. Id. at 2. Plaintiff was warned that failure to comply

with the Order [9] or failure to advise of a change of address would lead to the dismissal of the instant

civil action without further notice. Id. Plaintiff has not complied.

                                           II.    DISCUSSION

          The Court has the authority to dismiss an action for Plaintiff’s failure to prosecute under

Federal Rule of Civil Procedure 41(b), and under its inherent authority to dismiss the action sua

sponte.     See Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962); McCullough v. Lynaugh,

835 F.2d 1126, 1127 (5th Cir. 1988).       The Court must be able to clear its “calendars of cases that

have remained dormant because of the inaction or dilatoriness of the parties seeking relief

. . . so as to achieve the orderly and expeditious disposition of cases.” Link, 370 U.S. at 630-31.

Such a “sanction is necessary in order to prevent undue delays in the disposition of pending cases

and to avoid congestion in the calendars” of the Court.       Id. at 629-30.

          Plaintiff did not comply with the Orders [7, 8, 9] entered by the Court even after being

warned several times in previous Court documents that failure to do so could result in the dismissal

of his case.    Order [3] at 2; Order [4] at 2.   Plaintiff has not complied with the Court’s Orders or

otherwise contacted the Court since May 31, 2019.        Such inaction presents a clear record of delay

or contumacious conduct by Plaintiff.       It is apparent that Plaintiff no longer wishes to pursue this

lawsuit.    As the record demonstrates, lesser sanctions than dismissal have not prompted “diligent


                                                     2
prosecution,” but instead such efforts have proven futile. See Tello v. Comm’r., 410 F.3d 743,

744 (5th Cir. 2005).   Dismissal without prejudice is warranted.

                                      III.   CONCLUSION

       For the reasons stated herein, this civil action will be dismissed without prejudice.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action is dismissed

without prejudice for failure to obey the Court’s Orders and to prosecute.        A separate final

judgment will be entered pursuant to Federal Rule of Civil Procedure 58.

       SO ORDERED, this the 4th day of December, 2019.



                                             s/ HENRY T. WINGATE
                                             UNITED STATES DISTRICT JUDGE




Memorandum Opinion and Order Of Dismissal Without Prejudice
Civil Action No. 3:19-cv-317-HTW-LRA
                                                 3
